Citation Nr: 0616939	
Decision Date: 06/09/06    Archive Date: 06/26/06

DOCKET NO.  03-36 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a sinus condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman




INTRODUCTION

The veteran had active military service from April 1996 to 
April 2000.

This case comes before the Board of Veterans' Appeals 
("Board") on appeal from a March 2003 rating decision by 
the Atlanta, Georgia Regional Office ("RO") of the 
Department of Veterans Affairs ("VA") that denied the 
veteran's claim for entitlement to service connection for a 
sinus condition.

The appeal is REMANDED to the RO via the Appeals Management 
Center ("AMC"), in Washington, DC.  VA will notify the 
veteran if further action is required.


REMAND

VA must apprise the claimant of the evidence needed to 
substantiate the claims for benefits, and further allocate 
the responsibility for obtaining such evidence.  
Additionally, VA must advise the claimant to submit any 
evidence that pertains to the claims.  The law further 
provides that VA will make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate a 
claim for a benefit under a law administered by the 
Secretary, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (2002).

Notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction ("AOJ") decision on a claim for VA 
benefits.

A rating decision dated March 2003 denied the veteran's claim 
for entitlement to service connection for a sinus connection.  
However, no notice appears to have been given to the veteran 
by the RO at any time with respect to the claim for 
entitlement to service connection for a sinus condition 
providing notice of elements of the evidence required to 
substantiate a claim for service connection and whose 
responsibility it was to obtain such evidence.  

The RO also failed to make reasonable efforts to identify and 
obtain relevant records in support of the claim.  38 U.S.C.A. 
§ 5103A (a), (b) and (c).  The veteran was never informed 
that he should either submit his available private medical 
records or authorize VA to obtain those records on his 
behalf.  

VA's duty to assist the veteran also includes obtaining a 
medical examination and/or opinion where the information and 
evidence of record does not contain sufficient competent 
medical evidence to decide the claim.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159(c)(4) (2005).

Although the veteran underwent an allergic/vasomotor rhinitis 
examination in November 2002, the examiner did not indicate 
that the claims folder was reviewed and nexus statements were 
not provided.  A review of the claims folder is required by 
law in this circumstance.  Shipwash v. Brown, 8 Vet. App. 218 
(1995); Flash v. Brown, 8 Vet. App. 332 (1995) (Regarding the 
duty of VA to provide medical examinations conducted by 
medical professionals with full access to and review of the 
veteran's claims folder).  On the basis of the evidence of 
record, the Board finds that further VA examination is 
warranted to determine the severity of any current sinus 
condition, and to determine the etiology of any sinus 
condition diagnosed.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should schedule the veteran 
for a VA examination.  The entire claims 
folder, to include a complete copy of this 
remand must be made available to the 
physician designated to examine the 
veteran, and the examiner must acknowledge 
such receipt and review in any report 
generated as a result of this remand.

All necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  The 
examiner must (1) diagnose any sinus 
condition, and (2) express an opinion as 
to whether any diagnosed sinus condition 
is related to the veteran's service-
connected rhinitis or to any other 
incident of military service.  If such 
determinations are not possible without 
resort to speculation, the examiner should 
so state.  All examination findings, along 
with the complete rationale for each 
opinion expressed and conclusion reached, 
should be set forth in a typewritten 
report.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



